Citation Nr: 1120813	
Decision Date: 05/27/11    Archive Date: 06/06/11

DOCKET NO.  05-32 617A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include as due to chemical exposure.

(The issue concerning entitlement to service connection for tinnitus is the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to February 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In March 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for diabetes mellitus, type II, including as due to chemical exposure.  In February 2005 he submitted an Authorization and Consent to Release Information to the Department of Veterans Affairs regarding treatment records from his treatment by Dr. B.T. and in May 2005 a request was sent to Dr. B.T. asking that he forward copies of his treatment records to the VA.  Subsequently, the Veteran submitted a diagnostic note from Dr. B.T. in March 2005.  In a VA treatment note, dated in May 2006, the Veteran reported that he receives ongoing treatment from Dr. B.T.  The claims file does not reflect a response by Dr. B.T. to VA's request for records or any indication that the Veteran was informed that these records had not been obtained and associated with the claims file pursuant to 38 C.F.R. § 3.159(e).  VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2010).  As such, additional attempts must be made to obtain clinical records regarding his treatment for diabetes mellitus from Dr. B.T.

Since the claims file is being returned it should be updated to include VA treatment records compiled since March 2010.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

A VA medical opinion was most recently solicited in March 2009.  The Board notes that VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2 (2010); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  As this remand orders attempts to obtain and associate with the claim file records of clinical treatment from Dr. B.T. and additional VA treatment records, the Board finds it necessary to return the claims file to the examiner who examined the claims file and rendered an opinion in March 2009 for an addendum to be prepared taking into consideration all additional evidence received.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain VA medical records pertaining to the Veteran dated since March 2010.

2.  After securing the proper authorization, request treatment records pertaining to the Veteran from Dr. B.T. in West Frankfort, Illinois.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

3.  Then send the Veteran's claims file to the examiner who conducted the March 2009 VA examination, or if the examiner is no longer available, a suitable replacement, to request that the examiner prepare an addendum to the report.  The Veteran need not be re-examined unless an examination is deemed necessary.  If a physical examination is deemed necessary, all indicated testing should be accomplished.  The claims files should be made available to and reviewed by the examiner.  The examiner must acknowledge and discuss the reports of the prior VA examinations and the medical literature of record, and state whether it is at least as likely as not that his diabetes mellitus, type II, is related to or had its onset in service, including any exposure to tetrachloroethylene and trichloroethylene.  A complete rationale for all opinions reached should be set forth in a legible report.

4.  Thereafter, readjudicate the appeal.  If the benefit sought on appeal is not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

